 



Exhibit 10.12
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AGREEMENT, made and entered into as of the 15th day of January, 2007 by and
between Intellect Neurosciences, Inc., a Delaware corporation with principal
offices at 7 West 18th street, New York, NY 10011 (together with its successors
and assigns, “INTELLECT”), and Daniel Chain (the “EXECUTIVE”).
W I T N E S S E T H:
WHEREAS, INTELLECT desires to continue to employ Executive pursuant to an
agreement embodying the terms of such employment (this “AGREEMENT”) and
Executive desires to enter into this Agreement and to continue in such
employment, subject to the terms and provisions of this Agreement, which amends
and restates the Employment Agreement entered into as of June 30, 2005 by and
between INTELLECT and Executive (the “PRIOR AGREEMENT”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, INTELLECT and Executive (individually a “PARTY” and
together the “PARTIES”) agree as follows:
1. DEFINITIONS.
     (a) “ACTUAL ANNUAL INCENTIVE” means the highest of the actual annual
incentives paid to Executive for the three fiscal years ended immediately prior
to the fiscal year in which the Termination Date occurs.
     (b) “BASE SALARY” shall have the meaning set forth in Section 4.
     (c) “BOARD” shall have the meaning set forth in Section 3(a).
     (d) “CAUSE” shall have the meaning set forth in Section 10(b).
     (e) “CHANGE IN CONTROL” shall have the meaning set forth in Section 10(c).
     (f) “CODE” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
     (g) “COMMITTEE” shall have the meaning set forth in Section 4.
     (h) “CONFIDENTIAL INFORMATION” shall have the meaning set forth in
Section 11(c).
     (i) “EFFECTIVE DATE” shall have the meaning set forth in Section 2(a).
     (j) “MONTHLY CONTINUATION PAYMENTS” shall have the meaning set forth in
Section 10(c).

 



--------------------------------------------------------------------------------



 



     (k) “ORIGINAL TERM” shall have the meaning set forth in Section 2(a).
     (l) “RENEWAL TERM” shall have the meaning set forth in Section 2(a).
     (m) “SECTION 409A” shall have the meaning set forth in Section 10(c).
     (n) “SEVERANCE PERIOD” shall have the meaning set forth in Section
10(c)(ii) below, except as provided otherwise in Section 10(e).
     (o) “SUBSIDIARY” shall have the meaning set forth in Section 11(d).
     (p) “TERM” shall have the meaning set forth in Section 2(a).
     (q) “TERMINATION BY EXECUTIVE FOR GOOD REASON” shall have the meaning set
forth in Section 10(c).
     (r) “TERMINATION WITHOUT CAUSE” shall have the meaning set forth in
Section 10(c).
2. TERM OF EMPLOYMENT. The term of Executive’s employment under this Agreement
shall commence on the date of this Agreement (the “EFFECTIVE DATE”) and end on
November 30, 2011 (the “ORIGINAL TERM”), unless terminated earlier in accordance
herewith or extended in accordance with this section. The Original Term shall be
automatically renewed for additional one-year terms (each, a “RENEWAL TERM”),
unless at least 180 days prior to the expiration of the Original Term or the
Renewal Term, either Party notifies the other Party in writing that he or it is
electing to terminate this Agreement at the expiration of the then current Term.
“TERM” shall mean the Original Term and, unless the agreement is terminated
prior to its commencement, the Renewal Term. If a Change in Control shall have
occurred during the Term, notwithstanding any other provision of this section,
the Term shall not expire earlier than two years after such Change in Control.
3. POSITION, DUTIES AND RESPONSIBILITIES.
     (a) GENERALLY. Executive shall serve as the Chairman of the Board of
Directors (the “BOARD”) and Chief Executive Officer (“CEO”) of INTELLECT,
subject to the limitations set forth in the final paragraph of the definition of
Termination by Executive for Good Reason contained in Section 10(c). For so long
as he is serving on the Board, Executive agrees to serve on any Board committee
to which he is elected. In any and all such capacities, Executive shall report
solely to the Board. Executive shall have and perform such duties,
responsibilities, and authorities as are customary for the Chairman and CEO of
corporations of similar size and businesses as INTELLECT as they may exist from
time to time and as are consistent with such positions and status, provided that
during the Term, Executive’s position including status, offices, titles and
reporting requirements, authority, duties and responsibilities shall be at least
commensurate in all respects with the most significant of those held, exercised
and assigned immediately preceding the Effective Date. Executive shall devote
substantially all of his business time and attention (except for periods of
vacation or absence due to

2



--------------------------------------------------------------------------------



 



illness), and his best efforts, abilities, experience, and talent to the
positions of Chairman and CEO of INTELLECT.
     (b) OTHER ACTIVITIES. Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude Executive from (i) serving as President
of Mindset Bipoharmaceuticals, Inc and its subsidiary Mindgenix, Inc., provided
that Executive spends no more than 5% of his time in such capacity, (ii) serving
on the boards of directors of a reasonable number of other corporations, trade
associations and/or charitable organizations, (iii) engaging in charitable
activities and community affairs delivering lectures, fulfilling speaking
engagements or teaching at educational institutions, and (iv) managing his
personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of his duties and
responsibilities under this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by Executive
prior to the Effective Date, the continued conduct of such activities or the
conduct of activities similar in nature and scope thereto subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Executive’s responsibilities to INTELLECT.
     (c) PLACE OF EMPLOYMENT. Executive’s principal place of employment shall be
at INTELLECT’s corporate offices, as at the Effective Date or any location less
than 30 miles therefrom.
     (d) ANNUAL OBJECTIVES. Executive acknowledges that the Board, in
consultation with Executive, will establish annual objectives for Executive.
Executive agrees to use his best efforts to substantially achieve these annual
objectives, provided, however, that the failure to achieve these annual
objectives shall not, by itself, constitute a breach of this Agreement and shall
not, by itself, give rise to a termination for Cause.
4. BASE SALARY. Executive shall be paid an annualized salary (“BASE SALARY”),
payable in accordance with INTELLECT’s regular payroll practices as at the
Effective Date, of not less than $450,000, subject to review on an annual basis
at the discretion of the Board’s Compensation Committee (the “COMMITTEE”),
provided, that in no event may Base Salary be decreased.
5. ANNUAL INCENTIVE AWARDS. The Board shall, within one hundred eighty
(180) days of the Effective Date, establish an annual incentive compensation
plan for INTELLECT in such form as shall be agreed between the Board and
Executive. Executive shall be eligible to participate in such plan.
6. LONG-TERM INCENTIVE PROGRAMS.
     (a) Executive shall be eligible to participate in INTELLECT’s long-term
incentive compensation programs, including stock options, stock grants and other
equity awards (if established by the Board at its discretion).
     (b) Upon adoption of the 2006 Equity Incentive Plan (the “Plan”), the
Company shall grant to the Executive an option to purchase the number of shares
of Intellect’s common stock in an amount sufficient to provide that, when
combined with

3



--------------------------------------------------------------------------------



 



Executive’s existing ownership of Intellect’s common stock on a fully diluted,
as converted basis, the Executive holds 20% of Intellect’s issued and
outstanding common stock on a fully diluted, as converted basis. The exercise
price per share shall be equal to the fair market value of such common stock on
the grant date. Such options shall be subject to the terms of the Plan and
applicable stock option agreement and shall vest on the Effective Date.
7. EMPLOYEE BENEFIT PROGRAMS.
     (a) GENERAL BENEFITS. During the Term, Executive and/or Executive’s
immediate family shall be entitled to participate in such employee pension and
welfare benefit plans and programs of INTELLECT as are made available to
INTELLECT’s senior-level executives or to its employees generally, as such plans
or programs may be in effect from time to time, including without limitation,
each of the following: health, medical, dental, long-term disability, travel
accident, life insurance plans or nonqualified retirement plans
     (b) VACATION. Executive shall be entitled to six weeks of vacation for each
year he is employed with INTELLECT and to a reasonable number of other days off
for religious and personal reasons. Any unused vacation days for any year shall
accrue and be available in succeeding years.
8. INVENTIONS.
     (a) If at any time during the Term, Executive shall invent, discover, or
devise, either by himself or jointly with any other person, any invention,
design, idea or any other form of intangible property (together “INVENTION”)
which relates to, or is connected or capable of being utilized, directly or
indirectly, in connection with any trade or business being conducted at the time
by INTELLECT or any Subsidiary or affiliate, the Invention shall, to the extent
of Executive’s entire interest, be the sole property of INTELLECT, and INTELLECT
shall have the exclusive right to use, adapt or patent (or not to do so) the
same, as determined by INTELLECT in its sole and absolute discretion. Executive
shall immediately communicate to INTELLECT the full details of any such
Invention and if INTELLECT applies for a patent in respect of such Invention, it
shall make the patent application in the joint names of INTELLECT and Executive
and Executive shall concur in applying for such Invention patent, and, at
INTELLECT’s sole expense, shall prepare all necessary specifications and
drawings and give every assistance in Executive’s power to procure the patent
grant. Executive’s interest in any such patent when granted shall be
unconditionally and irrevocably assigned to INTELLECT.
     (b) Executive shall, both during and after the Term, at INTELLECT’s request
and sole expense, do all reasonable acts and things and shall execute all
documents that INTELLECT may consider necessary or desirable to make such
Invention available to INTELLECT and to perfect and defend INTELLECT’s title to
the Invention, including, but not limited to Executive irrevocably appointing
INTELLECT as his attorney and agent and in his name and/or on his behalf for
signing, executing or otherwise completing

4



--------------------------------------------------------------------------------



 



any deed or document and to do all acts and things that INTELLECT may reasonably
consider necessary or expedient for purposes of this Section 8.
9. REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.
     (a) GENERALLY. Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement and INTELLECT
shall promptly reimburse him for all business expenses incurred in connection
therewith, subject to documentation in accordance with INTELLECT’s applicable
policies
     (b) LIFE INSURANCE. During the Term, INTELLECT shall pay on Executive’s
behalf, or reimburse Executive for, $10,000 per annum towards the purchase of
individual life insurance coverage.
10. TERMINATION OF EMPLOYMENT.
     (a) TERMINATION DUE TO EXECUTIVE’S DEATH OR DISABILITY. In the event
Executive’s employment with INTELLECT is terminated due to his death or
Disability, Executive, his estate or his beneficiaries, as the case may be,
shall be entitled to and their sole remedies under this Agreement shall be:
          (i) Earned and unpaid Base Salary through the date of death or date of
termination of Executive’s employment by INTELLECT (“TERMINATION DATE”) for
Disability, payable in a cash lump sum no later than 15 days following the
Termination Date;
          (ii) pro rata annual incentive award (if any) for the year in which
Executive’s death or termination for Disability occurs, as determined by the
Committee in good faith at the conclusion of the fiscal year in which Executive
dies or is terminated for Disability (provided that such award is not less than
the highest such award payable to Executive during the three years immediately
preceding the Termination Date), payable in a cash lump sum no later than
15 days after such determination;
          (iii) the balance of any incentive awards (if any) earned as of
December 31 of the prior year (but not yet paid), payable in a cash lump sum no
later than 15 days following the Termination Date; and
          (iv) all accrued and unpaid vacation time and all other additional
benefits then due or earned in accordance with applicable plans and programs of
INTELLECT.
          (v) to the extent not therefore paid or provided, INTELLECT shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided for which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of INTELLECT and its
affiliated companies (Such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

5



--------------------------------------------------------------------------------



 



For purposes of this Section 10(a), the term “DISABILITY” means any illness or
incapacity which prohibits Executive from rendering services of the character as
contemplated hereunder (i) for a period of 120 consecutive days or 150 days out
of 12 consecutive months.
     (b) TERMINATION BY INTELLECT FOR CAUSE.
          (i) “CAUSE” shall mean:
          A. the willful and continued failure of Executive to perform
substantially Executive’s duties with INTELLECT or any of its affiliated
companies (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
Executive’s duties, or
          B. the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to INTELLECT.
          C. the conviction for any criminal offense with a custodial sentence,
other than road traffic offenses.
For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the INTELLECT or any
of its affiliated companies. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the INTELLECT shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
INTELLECT so far as the decision to act or the failure to act is taken in
reasonable reliance upon such a Board resolution or such advice. The cessation
of employment of Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, Executive is guilty of the conduct described in subparagraph
(A) or (B) above, and specifying the particulars thereof in detail.
          (ii) In the event INTELLECT terminates Executive’s employment for
Cause, he shall be entitled to and his sole remedies under this Agreement shall
be earned and unpaid Base Salary through the Termination Date, payable in a cash
lump sum no later than 15 days following the Termination Date; and all accrued
and unpaid vacation time and all Other Benefits.

6



--------------------------------------------------------------------------------



 



     (c) TERMINATION WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON PRIOR TO
CHANGE IN CONTROL. In the event Executive’s employment with INTELLECT is
terminated without Cause (which termination shall be effective as of the date
specified by INTELLECT in a written notice to Executive), other than due to
Executive’s death or Disability, or in the event Executive terminates his
employment for Good Reason (as defined below), in either case prior to a Change
in Control (as defined below) Executive shall be entitled to and his sole
remedies under this Agreement shall be:
          (i) earned and unpaid Base Salary through the Termination Date,
payable in a cash lump sum no later than 15 days following such date;
          (ii) the balance of any incentive awards earned as of December 31 of
the prior year (but not yet paid), payable in a cash lump sum no later than
15 days following the Termination Date;
          (iii) the sum of Executive’s (A) Base Salary, at the annualized rate
in effect on the Termination Date (or, in the event a reduction in Base Salary
is a basis for a Termination by Executive for Good Reason, then the Base Salary
in effect immediately prior to such reduction), and (B) Executive’s Actual
Annual Incentive (if any), such sum divided by 12 (“MONTHLY CONTINUATION
PAYMENTS”) and which Monthly Continuation Payments are to be paid to Executive
for a period of 18 months (the “SEVERANCE PERIOD”);
          (iv) any outstanding stock options or shares of Restricted Stock which
are unvested shall vest and Executive shall have the right to exercise any
vested stock options during the Severance Period or for the remainder of the
exercise period;
          (v) continued participation in all medical, health and life insurance
plans at the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of:
               A. the end of the Severance Period; or
               B. the date, or dates, he receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that (1) if Executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this clause
(viii) of this Section 10(c), he shall receive cash payments equal on an
after-tax basis to the cost to him of obtaining the benefits provided under the
plan or program in which he is unable to participate for the period specified in
this clause (viii) of this Section 10(c), (2) such cost shall be deemed to be
the lowest reasonable cost that would be incurred by Executive in obtaining such
benefit himself on an individual basis, and (3) payment of such amounts shall be
made quarterly in advance; and (vi) other or additional benefits then due or
earned in accordance with applicable plans and programs of INTELLECT.
Notwithstanding the foregoing, the Monthly Continuation Payments shall be
subject to delay to the extent necessary for the avoidance of adverse tax
consequences to Executive under Section

7



--------------------------------------------------------------------------------



 



409A of the Code (“SECTION 409A”); provided, however, that if the Monthly
Continuation Payments commence more than 30 days following the Termination Date,
the first such payment shall equal the sum of all Monthly Continuation Payments
that would have been made from the Termination Date to the date of such first
payment were it not for the restriction contained in this sentence.
          (vi) all accrued and unpaid vacation pay and all Other Benefits
     “TERMINATION WITHOUT CAUSE” shall mean INTELLECT terminates Executive’s
employment for any reason other than Cause (as defined in Section 10(b)) or due
to Executive’s death or Disability.
     (d) “TERMINATION BY EXECUTIVE FOR GOOD REASON” shall mean Executive’s
termination of his employment as provided in this Section 10(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):
               A. a material diminution or change, adverse to Executive, in
Executive’s positions, titles, or offices as set forth in Section 3(a), status,
rank, nature of duties or responsibilities, or authority within INTELLECT, or a
removal of Executive from or any failure to elect or re-elect or, as the case
may be, nominate Executive to any such positions or offices, including as a
member of the Board after delivery of written notice to the Board by Executive
of such breach and Company has not cured within and 10 business days of such
notice;
               B. an assignment of any duties to Executive which are
inconsistent with his status as Chairman or CEO of INTELLECT and other positions
held under Section 3(a) or any adverse change in Executive’s reporting
relationships that is not cured within 10 business days of INTELLECT’s receipt
of written notice from Executive;
               C. any decrease in Executive’s annual Base Salary (or any failure
to review Executive’s Base Salary on an annual basis as provided for in
Section 4) or annual incentive opportunity (if any) that is not cured within 10
business days of INTELLECT’s receipt of written notice from Executive of such
breach;
               D. any other failure by INTELLECT to perform any material
obligation under, or breach by INTELLECT of any material provision of, this
Agreement that is not cured within 10 business days of INTELLECT’s receipt of
written notice from Executive of such breach;
               E. a relocation of Executive’s employment to a location outside a
30-mile radius of INTELLECT’s corporate offices in New York, New York; or
               F. any failure to secure the agreement of any successor
corporation or other entity to INTELLECT to fully assume INTELLECT’s obligations
under this Agreement.

8



--------------------------------------------------------------------------------



 



     A “CHANGE IN CONTROL” shall be deemed to have occurred if:
          (i) any Person (other than INTELLECT, any trustee or other fiduciary
holding securities under any employee benefit plan or related Trust sponsored by
INTELLECT, or any company owned, directly or indirectly, by INTELLECT’s
stockholders immediately prior to the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of INTELLECT’s common stock) becomes the Beneficial Owner (except that
a Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of INTELLECT or any Significant Subsidiary
(as defined below), representing 30% or more of the combined voting power of
INTELLECT’s or such subsidiary’s then outstanding securities;
          (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with INTELLECT to effect a transaction described in clause (i), (iii), or
(iv) of this paragraph) whose election by the Board or nomination for election
by INTELLECT’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
          (iii) the consummation of a merger or consolidation of INTELLECT or
any subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of INTELLECT (a “SIGNIFICANT SUBSIDIARY”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of INTELLECT or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 70% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or
          (iv) the stockholders of INTELLECT approve a plan or agreement for the
sale or disposition of all or substantially all of the consolidated assets of
INTELLECT (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of INTELLECT in
substantially the same proportions as their ownership of the common stock of
INTELLECT immediately prior to such sale or disposition.

9



--------------------------------------------------------------------------------



 



     For purposes of this definition of Change in Control:
               A. The term “BENEFICIAL OWNER” shall have the meaning ascribed to
such term in Rule 13d-3 under the Exchange Act (including any successor to such
Rule).
               B. The term “EXCHANGE ACT” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.
               C. The term “PERSON” shall have the meaning ascribed to such term
in Section 13(d)-5 of the Exchange Act.
     (e) VOLUNTARY TERMINATION; TERMINATION FOLLOWING ELECTION BY INTELLECT TO
TERMINATE THE AGREEMENT AT THE END OF THE TERM. In the event of a termination of
employment by Executive on his own initiative after delivery of 10 business days
advance written notice (other than a termination due to death or Disability, or
by Executive for Good Reason), or a termination of Executive’s employment as a
result of INTELLECT’s election to terminate this Agreement at the end of the
Term as provided in Section 2, Executive shall have the same entitlements as
provided in Section 10(b)(iii) above for a termination for Cause.
     (f) TERMINATION WITHOUT CAUSE FOLLOWING A CHANGE IN CONTROL; TERMINATION BY
EXECUTIVE FOR GOOD REASON FOLLOWING A CHANGE IN CONTROL. In the event
Executive’s employment with INTELLECT is terminated by INTELLECT without Cause
(which termination shall be effective as of the date specified by INTELLECT in a
written notice to Executive), other than due to Executive’s death or Disability,
or by Executive for Good Reason, in either case within two (2) years following a
Change in Control, Executive shall be entitled to and his sole remedies under
this Agreement shall be:
          (i) earned and unpaid Base Salary through the Termination Date payable
in a cash lump sum no later than 15 days following such date;
          (ii) an amount equal to 2 times the sum of (A) Executive’s Base
Salary, at the annualized rate in effect on the Termination Date (or, in the
event a reduction in Base Salary is a basis for a Termination by Executive for
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) Executive’s Actual Annual Incentive (if any);
          (iii) the balance of any incentive awards earned as of December 31 of
the prior year (but not yet paid), payable in a lump sum no later than 15 days
following the Termination Date;
          (iv) immediate vesting of all outstanding stock options and Restricted
Stock and the right to exercise such stock options during the Severance Period
or for the remainder of the exercise period; and

10



--------------------------------------------------------------------------------



 



          (v) continued participation in all medical, health and life insurance
plans at the same benefit level at which he was participating on the date of
termination of his employment until the earlier of:
               A. the end of the Severance Period; or
               B. the date, or dates, Executive receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that (1) if Executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this clause
(ix) of this Section 10(e), he shall receive cash payments equal on an after-tax
basis to the cost to him of obtaining the benefits provided under the plan or
program in which he is unable to participate for the period specified in this
clause (ix) of this Section 10(e), (2) such cost shall be deemed to be the
lowest reasonable cost that would be incurred by Executive in obtaining such
benefit himself on an individual basis, and (3) payment of such amounts shall be
made quarterly in advance; and (x)other or additional benefits then due or
earned in accordance with applicable plans and programs of INTELLECT.
     For purposes of any termination pursuant to this Section 10(e), the term
“SEVERANCE PERIOD” shall mean the period of 24 months following the Termination
Date.
          (vi) all accrued and unpaid vacation pay and all Other Benefits
     (g) NO MITIGATION; NO OFFSET. In the event of any termination of
employment, Executive shall be under no obligation to seek other employment;
amounts due Executive under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment that he may obtain or for
any other reason.
     (h) NATURE OF PAYMENTS. Any amounts due under this Section 10 are in the
nature of severance payments considered to be reasonable by INTELLECT and are
not in the nature of a penalty.
     (i) EXCLUSIVITY OF SEVERANCE PAYMENTS. Upon termination of Executive’s
employment during the Term, he shall not be entitled to any severance payments
or severance benefits from INTELLECT or any payments by INTELLECT on account of
any claim by him of wrongful termination, including claims under any federal,
state or local human and civil rights or labor laws, other than the payments and
benefits provided in this Section 10.
     (j) RELEASE OF EMPLOYMENT CLAIMS. Executive and INTELLECT agree, as a
condition to receipt of the termination payments and benefits provided for in
this Section 10, that he will execute a mutual release agreement, in a form
reasonably satisfactory to INTELLECT, releasing their claims against one another
arising out of Executive’s employment (other than enforcement of this Agreement,
Executive’s rights under any of INTELLECT’s incentive compensation and employee
benefit plans and programs to which he is entitled under this Agreement, any
claim for any tort for personal

11



--------------------------------------------------------------------------------



 



injury not arising out of or related to his termination of employment and
Executive’s right to indemnification under INTELLECT’s by-laws or coverage under
any director’s and officer’s insurance policy).
11. CONFIDENTIALITY; COOPERATION WITH REGARD TO LITIGATION; NON-DISPARAGEMENT.
     (a) During the Term and thereafter, Executive shall not, without
INTELLECT’s prior written consent, disclose to anyone (except in good faith in
the ordinary course of business to a person who will be advised by Executive to
keep such information confidential) or make use of any Confidential Information
except in the performance of his duties hereunder or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of INTELLECT or by any administrative or legislative body (including a
committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that Executive is so ordered, he shall give
prompt written notice to INTELLECT to allow INTELLECT the opportunity to object
to or otherwise resist such order.
     (b) During the Term and thereafter, Executive shall not disclose the
existence or contents of this Agreement beyond what is disclosed in any proxy
statement or documents filed with the government unless and to the extent such
disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. In the event that disclosure is
so required, Executive shall give prompt written notice to INTELLECT to allow
INTELLECT the opportunity to object to or otherwise resist such requirement.
This restriction shall not apply to such disclosure by him to members of his
immediate family, his tax, legal or financial advisors, any lender, or tax
authorities, or to potential future employers to the extent necessary, each of
whom shall be advised not to disclose such information.
     (c) “CONFIDENTIAL INFORMATION” shall mean all information concerning the
business of INTELLECT or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (ii) regarding INTELLECT’s
business or industry properly acquired by Executive in the course of his career
as an executive in INTELLECT’s industry and independent of Executive’s
employment by INTELLECT. For this purpose, information known or available
generally within the trade or industry of INTELLECT or any Subsidiary shall be
deemed to be known or available to the public.
     (d) “SUBSIDIARY” shall mean any corporation controlled directly or
indirectly by INTELLECT.
     (e) Executive agrees to cooperate with INTELLECT, during the Term and
thereafter, by making himself reasonably available to testify on behalf of
INTELLECT or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative,

12



--------------------------------------------------------------------------------



 



or investigative, and to assist INTELLECT, or any Subsidiary, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to INTELLECT, or any Subsidiary as reasonably requested; provided however, that
the same does not materially interfere with his then current professional
activities. INTELLECT agrees to reimburse Executive, on an after-tax basis, for
all expenses actually incurred in connection with his provision of testimony or
assistance.
     (f) Executive agrees that, during the Term and thereafter he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage INTELLECT or any Subsidiary or their respective officers,
directors, employees, advisors, businesses or reputations. INTELLECT agrees
that, during the Term and thereafter INTELLECT will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Executive or his business or reputation. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Executive or
INTELLECT from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.
12. NON-COMPETITION. During the period beginning with the Effective Date and
ending 24 months following the Termination Date, Executive shall not engage in
Competition with INTELLECT or any Subsidiary. “COMPETITION” shall mean engaging
in any activity, except as provided below, for a Competitor of INTELLECT or any
Subsidiary, whether as an employee, consultant, principal, agent, officer,
director, partner, shareholder (except as a less than one percent shareholder of
a publicly traded company) or otherwise. A “COMPETITOR” shall mean any
corporation or other entity which competes directly or indirectly with any
business conducted by INTELLECT relating to Alzhiemer’s disease , as determined
on the date of termination of Executive’s employment. If Executive commences
employment or becomes a consultant, principal, agent, officer, director,
partner, or shareholder of any entity that is not a Competitor at the time
Executive initially becomes employed or becomes a consultant, principal, agent,
officer, director, partner, or shareholder of the entity, future activities of
such entity shall not result in a violation of this provision unless (x) such
activities were contemplated by Executive or the entity to which he is providing
services at the time Executive initially became employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity or (y) Executive commences directly or indirectly overseeing or managing
the activities of an entity which becomes a Competitor during the Restriction
Period.
13. NON-SOLICITATION/ NON-INTERFERENCE. During the period beginning with the
Effective Date and ending 24 months following the Termination Date, Executive
shall not induce employees of INTELLECT or any Subsidiary to terminate their
employment, nor shall Executive solicit or encourage any of INTELLECT’s or any
Subsidiary’s non-retail customers, or any corporation or other entity in a joint
venture relationship (directly or indirectly) with INTELLECT or any Subsidiary,
to terminate or diminish their relationship with INTELLECT or any Subsidiary or
to violate any

13



--------------------------------------------------------------------------------



 



agreement with any of them. During such period, Executive shall not hire, either
directly or through any employee, agent or representative, any employee of
INTELLECT or any Subsidiary or any person who was employed by INTELLECT or any
Subsidiary within 180 days of such hiring.
14. REMEDIES. If Executive breaches any of the provisions contained in
Sections 11, 12 or 13 above (which Sections, for purposes of clarity, are
subject to Section 23), INTELLECT (a) subject to Section 15, shall have the
right to terminate immediately all payments and benefits due under this
Agreement and (b) shall have the right to seek injunctive relief. Executive
acknowledges that such a breach of Sections 11, 12 or 13 would cause irreparable
injury and that money damages would not provide an adequate remedy for
INTELLECT; provided however, the foregoing shall not prevent Executive from
contesting the issuance of any such injunction on the ground that no violation
or threatened violation of Section 11, 12 or 13 has occurred.
15. RESOLUTION OF DISPUTES.
     (a) Any controversy or claim arising out of or relating to this Agreement
or any breach or asserted breach hereof or questioning the validity and binding
effect hereof arising under or in connection with this Agreement, other than
seeking injunctive relief under Section 14, shall be resolved by binding
arbitration, to be held at an office closest to INTELLECT’s principal offices in
accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Pending the resolution of any
arbitration or court proceeding, INTELLECT shall continue payment of all amounts
and benefits due Executive under this Agreement. All costs and expenses of any
arbitration or court proceeding (including fees and disbursements of counsel)
shall be borne by the respective party incurring such costs and expenses, but
INTELLECT shall reimburse Executive for such reasonable costs and expenses in
the event he substantially prevails in such arbitration or court proceeding.
     (b) Notwithstanding the foregoing, following a Change in Control all
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive pursuant to this Section 15 shall be paid on behalf of or
reimbursed to Executive promptly by INTELLECT; provided however, that no
reimbursement shall be made of such expenses if and to the extent the
arbitrator(s) determine(s) that any of Executive’s litigation assertions or
defenses were in bad faith or frivolous.
16. INDEMNIFICATION.
     (a) INTELLECT INDEMNITY. INTELLECT agrees that if Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “PROCEEDING”), by
reason of the fact that he is or was a director, officer or employee of
INTELLECT or any Subsidiary or is or was serving at the request of INTELLECT or
any Subsidiary as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit

14



--------------------------------------------------------------------------------



 



plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, Executive shall be indemnified and held harmless by INTELLECT to the
fullest extent legally permitted or authorized by INTELLECT’s certificate of
incorporation or bylaws or resolutions of the Board against all cost, expense,
liability and loss (including without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if he
has ceased to be a director, member, officer, employee or agent of INTELLECT or
other entity and shall inure to the benefit of Executive’s heirs, executors and
administrators. INTELLECT shall advance to Executive all reasonable costs and
expenses to be incurred by him in connection with a Proceeding within 20 days
after receipt by INTELLECT of a written request for such advance. Subject to the
foregoing sentence, in the event that it is inappropriate for INTELLECT and the
Executive to be represented by the same legal counsel due to actual or potential
differing interests between them, then the Executive shall be permitted to
select his own legal counsel and INTELLECT shall reimburse the Executive for
attorney’s fees and expenses incurred by the Executive in defending any claim,
demand, action, suit or proceeding arising from his employment by INTELLECT.
Such request shall include an undertaking by Executive to repay the amount of
such advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses. The provisions of this Section
16(a) shall not be deemed exclusive of any other rights of indemnification to
which Executive may be entitled or which may be granted to him, and it shall be
in addition to any rights of indemnification to which he may be entitled under
any policy of insurance.
     (b) NO PRESUMPTION REGARDING STANDARD OF CONDUCT. Neither the failure of
INTELLECT (including its Board, independent legal counsel or stockholders) to
have made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 16(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by INTELLECT (including its Board,
independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct.
     (c) LIABILITY INSURANCE. INTELLECT hereby represents and warrants to
Executive that it maintains as of the Effective Date and shall continue to
maintain a directors and officers’ liability insurance policy covering Executive
.
17. EFFECT OF AGREEMENT ON OTHER BENEFITS. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.
18. ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of
INTELLECT under

15



--------------------------------------------------------------------------------



 



this Agreement may be assigned or transferred by INTELLECT except that such
rights or obligations may be assigned or transferred in connection with the sale
or transfer of all or substantially all of INTELLECT’s assets; provided that,
the assignee or transferee is the successor to all or substantially all of
INTELLECT’s assets and such assignee or transferee assumes INTELLECT’s
liabilities, obligations and duties as contained in this Agreement, either
contractually or as a matter of law. INTELLECT further agrees that, in the event
of a sale or transfer of assets as described in the preceding sentence, it shall
take whatever action it legally can to cause such assignee or transferee to
expressly assume INTELLECT’s liabilities, obligations and duties hereunder. No
rights or obligations of Executive under this Agreement may be assigned or
transferred by Executive other than his rights to compensation and benefits,
which may be transferred only by will or operation of law, except as provided in
Section 25 below.
19. REPRESENTATION. INTELLECT represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.
20. ENTIRE AGREEMENT. This Agreement (and any option or Restricted Stock grant
agreements) contains the entire understanding and agreement between the Parties
concerning the subject matter contained herein and, as of the Effective Date,
with respect thereto supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto, (including, without limitation, the Prior
Agreement, which is being amended and restated as set forth herein).
21. AMENDMENT OR WAIVER. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of INTELLECT. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any Party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of INTELLECT, as the case may be.
22. SEVERABILITY. In the event that any provision or portion of this Agreement,
including, without limitation, Section 11, 12 or 13, shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.

16



--------------------------------------------------------------------------------



 



23. SURVIVORSHIP. The respective rights and obligations of the Parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.
24. BENEFICIARIES/REFERENCES. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving INTELLECT written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
25. GOVERNING LAW/JURISDICTION. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of New York without
reference to principles of conflict of laws. Subject to Section 15, INTELLECT
and Executive hereby consent to the jurisdiction of any or all of the following
courts for purposes of resolving any dispute under this Agreement: (i) the
United States District Court for New York, or (ii) any of the courts of the
State of New York. INTELLECT and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied.
INTELLECT and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to such
jurisdiction and any defense of inconvenient forum.
26. NOTICES. Any notice given to a Party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:
If to INTELLECT:
INTELLECT TECHNOLOGIES, INC.
7 West 18th Street
New York, NY 10011
Attention: Chief Financial Officer
with copies to (such copies not constituting notice):
INTELLECT TECHNOLOGIES, INC.
7 West 18th Street
New York, NY 10011
Attention: Chairman of the Governance and Nominating Committee of the Board
Brown Rudnick Berlack Israels LLP
One Financial Center
Boston, MA 02111
Attention: Timothy Maguire, Esq.

17



--------------------------------------------------------------------------------



 



If to Executive:
Dr. Daniel Chain
205 East 16th Street, Apt 3B
New York, NY 10003
With a copy to (such copy not constituting notice):
Miller, Canfield, Paddock and Stone, P.L.L.C.
1450 Broadway, 41st Floor
New York, NY 10018
Attention: Geoffrey M. Chinn. Esq.
27. HEADINGS. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
28. SECTION 409A. The intent of the parties is that this Agreement will be in
full compliance with Section 409A, and in the event that any provision of this
Agreement is determined to be inconsistent with the requirements of Section 409A
as determined in the opinion of INTELLECT’s legal counsel, such provision shall
be automatically adjusted (including, without limitation, by delay of payments
otherwise due) to the extent necessary to comply therewith in a manner that
maintains the original intent of the parties to the maximum extent possible
avoids the imposition of an additional tax under Section 409A of the Code.
29. COUNTERPARTS. This Agreement may be executed in two or more counterparts.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

         
 
  INTELLECT NEUROSCIENCES, INC.    
 
       
 
  /s/ Elliot Maza    
 
       
 
  By:    Elliot Maza    
 
  Title: Executive Vice President and Chief Financial Officer    
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Daniel Chain    
 
       
 
  Daniel Chain    

18